              Case 1:21-cv-00571-LY Document 1-1 Filed 06/24/21 Page 1 of 5
                                                                                       4/7/2021 9:46 AM
                                                                                                       Velva L. Price
                                                                                                      District Clerk
                                                                                                      Travis County
                                              D-1-GN-21-001531                                     D-1-GN-21-001531
                                  CAUSE NO:
                                                                                                       Ruben Tamez




                                                                                                 e
  QING “SAM” CHEN,                                                  IN THE DISTRICT COURT OF




                                                                                              ic
      Plaintiff,




                                                                                            Pr
  v.                                                                 201ST
                                                                      _____ JUDICIAL DISTRICT




                                                                                       L.
  KRYSA RENAE ORTIZ PERINE,
      Defendant.                                                          TRAVIS COUNTY, TEXAS




                                                                                   a
                                                                                lv
                                  PLAINTIFF’S ORIGINAL PETITION




                                                                           Ve
 TO THE HONORABLE JUDGE OF THE COURT:




                                                                      k
       NOW COMES Plaintiff, QING CHEN, complaining of and against KRYSA RENAE ORTIZ




                                                                   er
 PERINE, and files Plaintiff’s Original Petition and for cause of action would show the Court as follows:




                                                               Cl
                                         A. DISCOVERY LEVEL
                                                           ct
       1. Pursuant to TEXAS RULE OF CIVIL PROCEDURE 190.1, Plaintiff intends to conduct discovery
                                                        tri
                                                     is

 in this case under Level 2 as prescribed by TEXAS RULE OF CIVIL PROCEDURE 190.2.
                                              .D


                                 B. PARTIES AND SERVICE FOR CITATION
                                        Co




       2. Plaintiff, QING CHEN, is a natural person and was a resident of Travis County, Texas, at the

 time of the events made the basis of this suit.
                                     is
                                  av




       3. Defendant, KRYSA RENAE ORTIZ PERINE, is a natural person who resided in Cuyahoga
                                 Tr




 County, Ohio at the time of the events made the basis of this suit. Service of process may be obtained

 on KRYSA RENAE ORTIZ PERINE at 633 Robbins Ave, Niles, OH 44446-2466, or any place
                        y
                      op




 Defendant may be found. Plaintiff hereby requests service by private process server.
                lc




                                     C. JURISDICTION AND VENUE
          ia




       4. As a general matter, Plaintiff’s counsel believes that the amount of damages to be awarded to
       fic




 a claimant is strictly within the province of the jury. The damages sought by Plaintiff in this case won’t
  of




 be measured by a specific dollar amount as much as they are based on the collective wisdom of a jury.
Un




 Indeed, the jury will be reminded that it is solely up to them to award intangible damages for all

 Chen v. Ortiz Perine
 Plaintiff’s Original Petition                                                                   Page 1 of
                                                                                                 5
                                                   Exhibit 1
              Case 1:21-cv-00571-LY Document 1-1 Filed 06/24/21 Page 2 of 5




 applicable non-economic damages. The jury will also be reminded of the value that we as free




                                                                                                 e
 Americans place on human life and our right to be free from pain and suffering and to pursue




                                                                                              ic
                                                                                            Pr
 happiness however we see fit.

      5. Despite all of the foregoing, and despite the many objections lodged by both the defense bar




                                                                                       L.
 and the plaintiff bar, the rules now provide that a plaintiff must state how much money the plaintiff




                                                                                   a
                                                                                lv
 is seeking in a given suit. Therefore, due to the new rules put in place in 2020, and pursuant to TEXAS




                                                                           Ve
 RULE OF CIVIL PROCEDURE 47(c)(2), Plaintiff hereby states that he is seeking monetary relief of up to




                                                                      k
 two hundred fifty thousand and/100 dollars ($250,000.00).




                                                                   er
      6. Pursuant to Section 15.002(A)(1) of the TEXAS RULE OF CIVIL PROCEDURE, venue is proper




                                                               Cl
 in Travis County because it is the county in which all or a substantial part of the events giving rise to
                                                          ct
                                                      tri
 the claim occurred.
                                                   is

                                      D. FACTUAL BACKGROUND
                                             .D


      7. Plaintiff, QING CHEN, brings this suit to recover damages for personal injuries sustained as
                                        Co




 a result of a collision in Travis County, Texas on September 27, 2019. The collision was proximately

 caused by the negligence of Defendant.
                                   is
                                 av




      8. On September 27, 2019 at approximately 8:30 a.m., Plaintiff, QING CHEN was stopped at a
                                 Tr




 red light while traveling south along the frontage road of Interstate 35 in Austin, Travis County, Texas.
                        y




 At the same time, Defendant, KRYSA RENAE ORTIZ PERINE was also traveling south on the same
                      op




 road just behind Plaintiff. Suddenly and due to the negligent manner in which she chose to drive,
                lc




 Defendant failed to control her speed and forcefully struck the back of Plaintiff’s vehicle at a high rate
         ia




 of speed.
      fic




      As a result of the collision, Plaintiff, QING CHEN sustained damages in the form of past and
  of




 future physical pain and suffering, past and future mental anguish, past and future medical expenses,
Un




 past and future loss of enjoyment of life, and past and future physical impairment.

 Chen v. Ortiz Perine
 Plaintiff’s Original Petition                                                                   Page 2 of
                                                                                                 5
                                                Exhibit 1
                Case 1:21-cv-00571-LY Document 1-1 Filed 06/24/21 Page 3 of 5



                                                E. NEGLIGENCE




                                                                                                   e
      9. Plaintiff alleges that, upon the occasion in question, Defendant failed to use ordinary care in




                                                                                                ic
 operating a vehicle in at least one or more of the following ways:




                                                                                              Pr
           a.        Failing to pay adequate attention;




                                                                                         L.
           b.        Failing to keep a proper lookout;




                                                                                       a
                                                                                    lv
           c.        Failing to make a timely application of her brakes;




                                                                              Ve
           d.        Failing to maintain an assured clear distance;




                                                                          k
           e.        Engaging in distracting driving;




                                                                       er
           f.        Driver inattention;




                                                                   Cl
           g.        Failing to maintain control of a vehicle;

           h.        Faulty evasive action;                      ct
                                                           tri
                                                         is

           i.        Failing to maintain a safe speed;
                                                 .D


           j.        Failing to use due caution; and
                                              Co




           k.        Striking another vehicle, causing serious personal injuries.

      10. Each and all of the above stated acts or omissions constitute negligence and are a direct and
                                       is
                                  av




 proximate cause of the injuries and damages sustained by Plaintiff.
                                 Tr




                                                  F. DAMAGES

      11. Plaintiff would show that, as a direct and proximate result of the above-mentioned collision,
                        y
                      op




 Plaintiff sustained significant personal injuries and damages, including but not limited to the following:
                 lc




           a. Past and future physical pain and suffering;
         ia




           b. Past and future mental anguish;
      fic




           c. Past and future medical expenses;
           d. Past and future physical impairment; and
  of




           e. Past and future loss of enjoyment of life.
Un




 Chen v. Ortiz Perine
 Plaintiff’s Original Petition                                                                     Page 3 of
                                                                                                   5
                                                    Exhibit 1
              Case 1:21-cv-00571-LY Document 1-1 Filed 06/24/21 Page 4 of 5



                                      G. DEMAND FOR JURY TRIAL




                                                                                                   e
      12. Plaintiff demands a trial by Jury. Plaintiff acknowledges payment of the required Jury fee.




                                                                                                ic
                                 I. DESIGNATED E-SERVICE E-MAIL ADDRESS




                                                                                              Pr
      13. The following is the undersigned attorney’s designated-Service e-mail address for all e-served




                                                                                         L.
 documents and notices, filed and unfiled, pursuant to Texas Rules of Civil Procedure 21(f)(2) & 21(a):




                                                                                     a
                                                                                  lv
 wrossick@carlsonattorneys.com. This is the undersigned’s only E-Service e-mail address, and service




                                                                             Ve
 through any other e-mail address will be consider invalid.




                                                                        k
                                   J. REQUEST FOR A COURT REPORTER




                                                                     er
      14. Plaintiff respectfully requests that a court reporter attend all sessions of court in connection




                                                                 Cl
 with this case, and that the court reporter take full notes of the jury selection, all testimony offered

                                                            ct
 together with any and all objections, arguments, and presentations of counsel, and rulings and remarks
                                                        tri
 of the court.
                                                    is
                                               .D


                                            K. RULE 193.7 NOTICE
                                         Co




      15. Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiff hereby gives actual

 notice to Defendant that any and all documents and materials produced in response to written
                                     is




 discovery may be used as evidence in this case; and, that any such materials may be used as evidence
                                  av




 against the party producing the document at any pretrial proceeding and/or at the trial of this matter
                                 Tr




 without the necessity of authenticating the documents and/or materials produced in discovery.
                        y
                      op




                                       L. PRAYER FOR RELIEF
                lc




      WHEREFORE, Plaintiff requests that Defendant be cited to appear and answer and that on final
         ia




 hearing Plaintiff have judgment against Defendant for an amount within the jurisdictional limits of
      fic




 this Court, together with pre-judgment and post-judgment interest as provided by law, costs of court
  of




 and for such other and further relief, at law or in equity to which Plaintiff is justly entitled.
Un




 Chen v. Ortiz Perine
 Plaintiff’s Original Petition                                                                       Page 4 of
                                                                                                     5
                                                  Exhibit 1
              Case 1:21-cv-00571-LY Document 1-1 Filed 06/24/21 Page 5 of 5



                                            Respectfully submitted,




                                                                                   e
                                            THE CARLSON LAW FIRM, P.C.




                                                                                ic
                                            11606 N. IH-35




                                                                              Pr
                                            Austin, Texas 78753
                                            (512) 346-5688 Telephone
                                            (512) 719-4362 Facsimile




                                                                            L.
                                      By:   /s/ William G. Rossick




                                                                          a
                                            William G. Rossick




                                                                       lv
                                            SBN: 00789597




                                                                      Ve
                                            wrossick@carlsonattorneys.com
                                            Attorney for Plaintiff




                                                               k
                                                            er
                                                        Cl
                                                    ct
                                                 tri
                                              is
                                            .D
                                      Co
                                  is
                                 av
                                 Tr
                        y
                      op
                lc
         ia
      fic
  of
Un




 Chen v. Ortiz Perine
 Plaintiff’s Original Petition                                                   Page 5 of
                                                                                 5
                                            Exhibit 1
